Title: From Benjamin Franklin to Messrs. Hillary and Scot, 8 April 1760
From: Franklin, Benjamin
To: Hillary & Scot


          
            Gentlemen
            London, April 8. 1760
          
          I receiv’d yours of the 26th past, with the Invoice and Bill of Lading for the Earthen Ware. I am told on Enquiry that I cannot insure here to more Advantage than with you; so desire you would get Insurance made for £50 which will include the Bale from Kendal; and draw on me for the whole Amount, deducting only the Allowance, (if any is customary with your Potter) for prompt Pay[ment] and your Draft shall be paid on sight. If the Ship is not gone, please to send a Copy of the Invoice with the Goods, to Peter Franklin of Rhodeisland. I am, Gentlemen, Your obliged Friend and humble Servant
          
            B Franklin
            Messrs Hillary & Scot
          
        